Order, entered on April 6, 1964, granting plaintiffs’ motion for reconsideration of a prior motion under CPLR 3403 for a trial preference and on such reconsideration adhering to an order dated January 14, 1964, denying the motion for a preference, unanimously reversed,-'on-.the law, on the facts and in the exercise of discretion, without costs to any party, and a special trial preference is granted, in the interests of justice. The *773injured plaintiff, who is approximately 81 years of age, has submitted the unequivocal affidavit of a physician that she is suffering from arteriosclerosis with varicose Veins and has a history "of myocardial infarction and that in his opinion she will not live the “normal”.period of time for this case to be reached in its regular order. The fact 'that plaintiffs’ ease could be reached more rapidly if they waived their right to a jury trial is irrelevant (Dodumoff v. Lyons, 4 A D 2d 626; Barbero v. City of New York, 16 A D 2d 770; 4 Weinstein-KornMiller, N. Y. Civ. Prac., par. 3403.17). Equally irrelevant is the fact that plaintiff wife’s arteriosclerosis is in no way related to defendants’ negligence (id. par. 3403.15). Settle order on notice. Concur — Breitel, J. P., Yalente, Stevens, Eager and Bastow, JJ.